DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 6, 8, 10, and 11 are objected to because of the following informalities: Claim 1, line 2 should be amended to replace the phrase “a processor” with the term “processor”; Claim 1, line 6 should be amended to add the term “an” before the term “electroencephalogram”; Claim 1, line 8 should be amended to replace the phrase “is using” with the term “uses”; Claim 1, line 11 should be amended to replace the phrase “the artifacts” with the term “artifacts”; Claim 1, line 26 should be amended to replace the phrase “for the each of” with the phrase “for each of”; Claim 1, line 29 should be amended to replace the term “vectors” with the term “vector”; Claim 1, line 35 should be amended to add the term “an” before the term “average”; Claim 5, line 1 should be amended to replace the phrase “is using” with the term “uses”; Claim 6, line 1 should be amended to replace the phrase “is filtering” with the term “filters”; Claim 8, line 1 should be amended to add the term “a” before the term “stimulus”; Claim 10, line 2 should be amended to replace the term “comprises” with the term “comprising”; Claim 10, line 5 should be amended to add the term “an” before the term “electroencephalogram”; Claim 10, line 6 should be amended to replace the phrase “is using” with the term “uses”; Claim 10, line 15 should be amended to replace the phrase “the artifacts” with the term “artifacts”; Claim 10, line 32 should be amended to replace the phrase “for the each of the feature vectors” with the phrase “for each of the feature vectors”; Claim 10, line 36 should be amended to replace the term “vectors” with the term “vector”; Claim 10, line 44 should be amended to add the term “an” before the term “average”; Claim 11, line 7 should be amended to add the term “an” before the term “electroencephalogram”; Claim 11, line 9 should be amended to replace the phrase “is using” with the term “uses”; Claim 11, line 12 should be amended to replace the phrase “the artifacts” with the term “artifacts”; Claim 11, line 24 should be amended to replace the phrase “for the each of” with the phrase “for each of”; Claim 11, line 27 should be amended to replace the term “vectors” with the term “vector”; Claim 11, line 33 should be amended to add the term “an” before the term “average”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites generating band power feature vectors “corresponding to each of a plurality of elements, wherein the plurality of elements are decided based on the predefined number of electrodes and the three frequency bands”. It is unclear what is meant by this phrase. What are the plurality of elements, and how are they decided based on the predefined number of electrodes and the three frequency bands? A reading of the Specification has failed to provide any clarity with regard to the limitation in question. Claim 1 recites determining a first cluster and a second cluster, but fails to recite what the clusters are of. Does the method determine a first cluster of values (assumed to be band powers) in the feature matrix? Does the method determine a first cluster of some other element? Furthermore, what is to be considered a “high confidence condition” and what is to be considered a “low confidence condition”? Claim 1 recites calculating a normalized distance between the first cluster and the second cluster for each feature vector. Assuming that the cluster includes a plurality of values (a cluster is a small group), how exactly is a distance calculated between a first plurality of values and a second plurality of values? Claim 1 also recites the phrase “the normalized distance” in line 29. According to lines 28-29, a plurality of normalized distances are calculated (one for each feature vector). Because more than one normalized distance is calculated, it is unclear as to which of the plurality of normalized distances “the normalized distance” is referring. Claim 1 recites identifying a set of relevant features based on a predefined condition involving “features having statistically significant p-value difference between the low confidence and the high confidence condition”. This phrase further renders the claim indefinite. How does a feature, which, as best understood by the claim and the Specification, is a band power value, have a p-value difference between a low confidence and a high confidence condition? Furthermore, it remains unclear how the low confidence condition and high confidence condition are determined. The indefiniteness issues present in claim 1 are also present in claims 10 and 11. Claim 2 recites that the predetermined condition of claim 1 is that the normalized distance matrix values corresponding to low confidence is between 0 to 0.5 and the normalized distance matrix values corresponding to high confidence is between 0.5 – 1.0. This limitation creates a situation where a normalized distance matrix value of 0.5 corresponds to both a low confidence level and a high confidence level. It is also unclear how the subject matter of claim 2 constitutes a “predefined condition”. Claim 2 appears to be defining that a distance value of 0-0.5 corresponds to low confidence and that a distance value of 0.5-1 corresponds to a high confidence. Claim 3 recites calculating F1 score. It is unclear what an F1 score is. Claim 3 also recites the phrase “the p-value”. There is insufficient antecedent basis for this phrase. It is also unclear to what “the quality of separation” in claim 3 is referring. Claim 9 recites calculating an “un-mixing matrix” for obtaining “the independent components”. It is unclear what is meant by an “un-mixing matrix”, and the phrase “the independent components” lacks proper antecedent basis. Claims not explicitly rejected above are rejected due to their dependence on claim 1. The indefiniteness issues within claims 1, 10, and 11 have rendered a proper search of the claims unable to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 10 improperly recites human tissue as part of the claimed invention. It is suggested that Applicant amend the claim to recite that the EEG sensor is configured to be attached on the person in order to remove the recitation of human tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791